Citation Nr: 9913318	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from December 1969 to 
January 1972; he has been awarded the Combat Infantryman 
Badge and the Purple Heart.  This case was remanded by the 
Board of Veterans' Appeals (Board) in February 1998 to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, for additional development.  The case 
is again before the Board.  A December 1995 rating decision 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 10 percent evaluation, effective 
December 20, 1994, the date the claim was received by VA; the 
veteran appealed this evaluation.  An August 1998 rating 
decision increased the veteran's 10 percent evaluation for 
PTSD to 30 percent, effective December 20, 1994.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  The social and industrial impairment from the veteran's 
psychiatric disability most nearly approximates considerable.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's psychiatric disorder.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the evidence of record is not adequate for 
rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

According to an April 1995 letter from a veteran outreach 
counselor, the veteran had been in a veteran's outreach 
counseling program for PTSD since December 1994.  The veteran 
was diagnosed with PTSD, severe and chronic.

A June 1995 support statement from J. P., who had known the 
veteran since 1990, reveals that, during a thunderstorm one 
night, the veteran had a flashback of the shelling in 
Vietnam.

According to a July 1995 statement from the above noted 
outreach counselor, the veteran had a history of depression, 
anger, sleep disturbance, intrusive thoughts, avoidance of 
feelings, sporadic employment, and problems with authority 
figures.  His stress and anxiety levels were noted to be very 
high.  The diagnosis was PTSD, severe, acute, and chronic.

Also on file is a September 1995 letter from the veteran's 
wife in which she recounts his psychiatric problems since 
they met in 1988.

On VA psychiatric examination in September 1995, the veteran 
noted insomnia, nightmares of Vietnam once or twice a month, 
intrusive thoughts, depression, and problems with authority.  
He said that he lived with his wife and had no friends.  He 
had a part-time job.  He said that he liked to read but could 
not read about Vietnam.  On mental status examination, the 
veteran's intellectual functioning appeared to be in the 
normal range.  His insight was guarded.  Judgment was intact.  
His intrusive thoughts and nightmares were considered to be 
consistent with PTSD.  PTSD was diagnosed.  His global 
assessment of functioning score (GAF) was considered to be in 
the 70's, with mild to moderate symptoms of PTSD.

A report of a psychological evaluation in September 1995 
reveals that the veteran's profile included a paranoid or 
schizoid personality disorder along with some anxiety and 
depression.

According to a May 1996 statement from the veteran outreach 
counselor, the veteran's post-military history showed 
readjustment problems, such as anger, depression, 
relationship difficult, anxiety, and authority problems.  The 
diagnosis was PTSD, severe, chronic, with considerable 
industrial impairment.

A May 1996 letter from the veteran's wife reiterates the 
veteran's multiple problems as a result of his PTSD, 
including flashbacks, social withdrawal, and feelings of 
hopelessness.

On VA psychiatric examination in May 1996, the veteran 
complained of feeling stressed about his undesirable service 
discharge.  He was not receiving outpatient treatment or 
taking medication for his PTSD.  He indicated that he had 
been unemployed for the prior 6 months.  On mental status 
examination, the veteran arrived on time and was casually 
dressed.  He was not agitated, irritable, or hostile.  His 
affect was reasonable and appropriate.  His verbalizations 
were logical and coherent.  The veteran described his mood as 
"jittery" and said that he was sometimes suspicious and 
distrustful and sometimes felt isolated from others.  The 
diagnoses were history of PTSD; and personality disorder, not 
otherwise specific, with paranoid and schizoid features.  The 
examiner noted that prior psychological testing did not 
support a diagnosis of PTSD and that there was no reason why 
the veteran could not find and keep a job.  The veteran's GAF 
was considered to be in the range of 75-80, with slight 
impairment in social or occupational functioning.

A report of a VA general examination in May 1996 reveals that 
the veteran was considered alert and fully oriented; he had a 
flat affect.  He was considered able to handle his own 
affairs.  The pertinent diagnosis was PTSD.

The veteran and his wife testified in support of his claim at 
a personal hearing at the RO in August 1996 that they 
basically live an isolated life on a small farm without 
running water or electricity, because that is the only place 
where the veteran is comfortable.  His wife testified that he 
did not read newspapers, was not interested in politics, did 
not watch television or listen to the radio, and did not 
belong to any clubs.  She thought that the veteran's 
situation was getting worse, not better.

VA outpatient records from April 1997 to March 1998 reveal 
that the veteran was seen at the mental health clinic in 
August 1997 with complaints of nightmares, difficulty 
sleeping, vague descriptions of flashbacks, and difficulty 
dealing with people.  PTSD was diagnosed.

When given a psychological evaluation in August 1997, the 
veteran was described as casually dressed; he appeared clean, 
although his long hair needed combing.  After evaluation, it 
was noted that the MMPI profile was considered invalid.  The 
MCMI-II profile showed significantly elevated scales for 
schizoid, schizotypal, avoidant, paranoid, passive-
aggressive, aggressive-sadistic, and antisocial features.  A 
thought disorder scale and a delusional disorder scale were 
also elevated.  The Mississippi Scale for Combat Related PTSD 
was within the appropriate range for PTSD, but it was noted 
that the test could not be used to diagnose PTSD by itself.  
Test data was considered inconclusive regarding a diagnosis 
of PTSD, with the Axis II diagnosis considered to be primary 
in the clinical picture.  The diagnoses were: Axis I - PTSD, 
by history; Axis II - personality disorder, not otherwise 
specified.  The GAF was 65.

It was noted on a January 1998 functional capacity assessment 
from the Social Security Administration (SSA) that, perhaps 
compounded by a preexisting personality disorder, the 
veteran's PTSD has increasingly reduced his psychological 
resources such that he is no longer able to assume adult work 
roles, although he was thought to have the capacity to adhere 
to self-imposed schedules.

A March 1998 determination from SSA reveals that the veteran 
was awarded disability benefits, effective May 1, 1997, due 
to anxiety disorders.

On VA examination in June 1998, it was noted that the veteran 
appeared guarded and tense.  He noted a startle reaction to 
thunderstorms, an inability to get along with other people, 
anxiety with related gastrointestinal problems, and 
nightmares related to Vietnam.  His mood was described as 
irritable and somewhat tense; his affect was mildly anxious.  
It was noted that psychological testing was considered 
generally valid, with a Mississippi Combat-Related PTSD scale 
suggestive of Vietnam and combat-related PTSD.  Personality 
scale results indicated that the veteran tended to be 
antisocial and had trouble controlling his anger.  He also 
had elevated scores on schizotypal and paranoid scales.  He 
evidenced high levels of anxiety and depression; and there 
was evidence of a thought disorder and, possibly, a 
delusional disorder. 

It was noted on VA examination in June 1998 that the 
veteran's MMPI profile, based on a brief set of responses, 
tended to approximate the profile for PTSD, although the 
scale 1 was slightly more elevated than is often typical for 
someone with PTSD, possibly due to the discomfort caused by 
the veteran's physical injuries.  The examiner concluded 
that, based on symptomatology such as social isolation, 
flashbacks, and startle response, the extent of the veteran's 
disability due to PTSD was probably moderate to severe, 
rather than mild.  The diagnoses were PTSD, moderate to 
severe, exacerbation; and mixed personality disorder, or 
personality disorder not otherwise specified.  The GAF was 
50.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 C.F.R. Part 4 
(1998).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52700 (1996).  In Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 30 percent evaluation is 
warranted when the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
definitely impaired and his psychoneurotic symptoms result in 
definite industrial impairment.  A 50 percent rating is 
warranted where the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy, resulting in profound retreat from mature behavior; 
or the veteran is demonstrably unable to obtain or retain 
employment.  The Board notes that each of the aforementioned 
three criteria for a 100 percent evaluation is an independent 
basis for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

As noted above, the veteran's problems over the years have 
included depression, flashbacks and nightmares, difficulty 
sleeping, exaggerated startle response, irritability, and 
isolation from others.  Although the veteran was only 
considered to have slight industrial impairment on VA 
psychiatric examination in May 1996, with a GAF of 75-80, he 
was noted to have considerable industrial impairment by the 
veteran outreach counselor in May 1996.  He was awarded SSA 
disability benefits for his psychiatric symptomatology in 
March 1998, effective May 1, 1997.  The examiner in June 1998 
noted the veteran's flashbacks and his difficulty dealing 
with other people and concluded that the veteran's PTSD was 
moderate to severe.  The veteran's GAF score in June 1998 was 
50.  In the Board's opinion, the manifestations of the 
veteran's service connected PTSD are of sufficient magnitude, 
with the application of 38 C.F.R. § 4.7, to be found to 
result in considerable impairment in the veteran's ability to 
obtain or retain employment.  Therefore, a rating of 50 
percent is warranted for PTSD under the old criteria.

A rating of 70 percent is not warranted under the old 
criteria because the resulting industrial impairment does not 
more nearly approximate severe than considerable.  In this 
regard, the Board notes that the veteran's GAF was found to 
be 50 or higher on each of the VA examinations.  His outreach 
counselor has described the industrial impairment as 
considerable.  His speech is coherent and relevant; his 
affect was only mildly anxious in June 1998; and his PTSD was 
considered to be moderate to severe in June 1998.  Although 
the veteran was awarded SSA disability benefits effective May 
1, 1997, this award was based on all of the veteran's 
psychiatric symptomatology, including his personality 
disorder, rather than just symptomatology due to his service-
connected PTSD.  Additionally, the criteria for SSA benefits 
are different than those for a 100 percent evaluation under 
the rating schedule.  The above evidence establishes that the 
veteran's service-connected psychiatric disability does not 
more nearly approximate the criteria for a 70 percent 
evaluation under the criteria in effect prior to November 7, 
1996.  

Under the new criteria for evaluating mental disorders, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; a 70 percent evaluation is warranted for 
psychiatric disability if it is productive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (1998).  

The veteran has manifested few of the symptoms identified in 
the criteria for a 70 percent rating, with no significant 
evidence of symptomatology such as obsessional rituals, 
illogical or irrelevant speech, near continuous panic or 
depression, spatial disorientation, or neglect of personal 
appearance and hygiene.  Therefore, the disability clearly 
does not more nearly approximate the new criteria for a 70 
percent rating than those for a 50 percent rating.


ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 50 percent disability rating for PTSD is granted.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals




 

